IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0701
                             Filed February 3, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JACOB SCHMITT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Adam D.

Sauer, District Associate Judge.



      A defendant appeals a restitution order. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., and Tabor and Ahlers, JJ.
                                          2


TABOR, Judge.

       Jacob Schmitt challenges the restitution order from the May 2020 judgment

and sentence following his written guilty plea to theft. He contends the district court

erred in finding he had the reasonable ability to pay when the amount of jail fees

and other court costs were unknown. Because Schmitt waived this claim, we affirm

the restitution order.

       On a cold January day in northern Iowa, Schmitt stole a black stocking cap

from a Casey’s General Store. Schmitt told the arresting officer that “he had no

money at the time and needed something to keep warm.” Because he had two

prior theft convictions, the State charged Schmitt with theft in the third degree. See

Iowa Code § 714.2(3) (2020).

       On May 1, Schmitt entered a written guilty plea, agreeing to pay “court costs

which include attorney fees.” He also waived “presence and time to prepare for

sentencing.” That waiver discussed the economic consequences of his guilty plea:

               I know that there are a number of other financial obligations
       that I could be ordered to pay. These are estimated to be court costs
       including $100 for filing fees; $40 reporting fees for each hearing
       reported; subpoena and service fees; $60 per day for correctional
       costs under [section] 356.7; and $60 per hour for court-appointed
       attorney fees under [section] 815.9. If I believed that I was not able
       to pay these amounts, I would be entitled to a hearing at a later date,
       at which time I would be given the opportunity to present evidence
       about my financial resources and obligations for myself and
       dependents, the hardships that would result from repayment, and the
       present and future financial needs and earning ability of myself and
       dependents. I believe that I am reasonably able to pay these
       amounts and I WAIVE hearing on that issue. I do request a payment
       plan of $50 every 30 days.

Schmitt initialed that paragraph and signed the waiver form.
                                         3


       That same day, the court accepted Schmitt’s written plea and imposed

sentence. The sentence included two years of probation and suspended fines.

The court also ordered Schmitt to pay Casey’s victim restitution of $5.99—the price

of the cap. Relevant to this appeal, the court ordered Schmitt to pay $150 in

court-appointed attorney fees and court costs including correctional fees of $60

per day. The court found Schmitt had the reasonable ability to pay in full those

“category two” restitution items.1 Acknowledging Schmitt’s request for a payment

plan, the court directed him to meet these financial obligations in installments of

$50 every thirty days. Schmitt appealed the same day.2

       Less than two months after judgment entry, the legislature enacted Senate

File 457, which made sweeping changes to Iowa’s criminal restitution scheme.

See 2020 Iowa Acts ch. 1074, §§ 65–83; State v. Hawk, ___ N.W.2d ___, ___,

2020 WL 7635839, at *2 (Iowa Dec. 23, 2020) (noting legislation’s effective date

was June 25, 2020). On appeal, both Schmitt and the State assert the new

amendments do not apply because the restitution order was final before their




1 Category two includes items
       for crime victim assistance reimbursement, restitution to public
       agencies pursuant to section 321J.2, subsection 13, paragraph “b”,
       court costs including correctional fees approved pursuant to section
       356.7, court-appointed attorney fees ordered pursuant to section
       815.9, including the expense of a public defender, when applicable,
       contribution to a local anticrime organization, or restitution to the
       medical assistance program pursuant to chapter 249A.
State v. Albright, 925 N.W.2d 144, 159 (Iowa 2019) (quoting Iowa Code § 910.2(1)
(2019)).
2 We have jurisdiction to hear Schmitt’s appeal under the good cause provision of

section 814.6(1)(a)(3) because he is contesting the restitution order in his sentence
and not his guilty plea. See State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020).
                                          4


effective date. Those assertions aside, because of Schmitt’s waiver, we need not

address the applicability of the legislative changes.

       We review restitution orders for correction of legal error. See State v. Petrie,

478 N.W.2d 620, 622 (Iowa 1991), holding modified by State v. McMurry, 925

N.W.2d 592 (Iowa 2019). In reaching a plea agreement, the parties are free to

negotiate matters such as the payment of fees and costs associated with the

prosecution.   See McMurry, 925 N.W.2d at 601.           Along those lines, Schmitt

accepted a plea offer from the State, which included his concession that he was

reasonably able to pay court-appointed attorney fees and correctional costs if the

court implemented a payment plan.         The court did so.     Schmitt cannot now

“complain of error which he has invited or to which he has assented.” Hackman v.

Beckwith, 64 N.W.2d 275, 281 (Iowa 1954); see also State v. Jones, No. 16-1173,

2017 WL 2181575, at *2 (Iowa Ct. App. May 17, 2017) (“Having agreed to

consecutive sentences, Jones cannot now be heard to complain about those

sentences.”). Indeed, the court gave Schmitt the sentence he requested. On this

record, we find no cause for reversal.

       AFFIRMED.